ACCEPTED
                                                                                          03-14-00421-CR
                                                                                                  5418261
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     5/26/2015 2:32:25 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00421-CR

JACOB SANCHEZ                             §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 5/26/2015
                                                              COURT2:32:25
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was indicted by a grand jury on May 8, 2013 for one count of

Aggravated Sexual Assault of a Child. Appellant was subsequently found guilty of

that offense and sentenced to a term of thirty-five years in the Texas Department of

Criminal Justice. That sentence was imposed in open court on June 6, 2014.

      Appellant’s brief was originally due with the Court on November 6, 2014.

After this Court had abated the instant appeal and remanded this case back to the

trial court, and after granting at least two of Appellant’s motions for extension time

to file his brief, Appellant’s brief was filed on February 24, 2015. The State’s brief

is currently due on May 26, 2015.



                                          1
                                        II.

      Sammy McCrary, the attorney for the State at trial, is handling this case on

appeal. Mr. McCrary is the Chief Felony Prosecutor for Comal County, and has

been busy covering his regular dockets, representing the State on contested

motions, assisting other attorneys in the office with issues that arise during their

trials, and reviewing their briefs on appeal. Additionally, The office closed on May

8th so everyone could attend the out-of-town funeral of an office member’s son.

Last week Mr. McCrary went to trial in CR2014-531, a sex-offender registration

case in which the State obtained a 40-year sentence. Finally, Mr. McCrary has also

been writing the appeal in the case of Lawrence v. State, Case No. 03-13-00192-

CR. He came into the office this past Memorial Day weekend to work on the

State’s Lawrence brief, hoping to finish it as soon as possible. As a result, he has

not yet been able to finish the State’s brief in the instant case, and respectfully

requests an extension of 30 days to file the State’s brief. This is the second

extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s                           counsel

respectfully prays for an extension of 30 days, until June 25, 2015, so that an

adequate response may be made to Appellant’s brief.         This extension is not




                                         2
requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley
                                       Assistant District Attorney
                                       SBN: 24088254
                                       preslj@co.comal.tx.us
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Phone: (830) 221-1300
                                       Fax: (830) 608-2008


                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant Jacob Sanchez’s

attorney in this matter:

      David K. Sergi
      david@sergilaw.com
      David K. Sergi & Associates, P.C.
      P.O. Box 887
      San Marcos, TX 78666
      Attorney for Appellant on Appeal

By electronically sending it to his above-listed email address through

efile.txcourts.gov, this 26th day of May 2015.



                                                 /s/ Joshua D. Presley
                                                 Joshua D. Presley

                                          3